60 F.3d 825NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
UNITED STATES of America, Plaintiff--Appellee,v.John BEDNEY, Defendant--Appellant.
No. 94-5900.
United States Court of Appeals, Fourth Circuit.
Submitted:  June 22, 1995.Decided:  July 7, 1995.

Thomas C. Carter, Alexandria, VA, for appellant.  Helen F. Fahey, United States Attorney, Irvin McCreary Allen, Special Assistant United States Attorney, Alexandria, VA, for appellee.
E.D.Va.
AFFIRMED.
Before HALL, MURNAGHAN, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Appellant appeals his conviction for assaulting a correctional officer.  D.C.Code Ann. Sec. 22-505(b) (1994) assimilated by 18 U.S.C.A. Sec. 13 (West Supp.1995).  Appellant's only contention is that his conviction on this count was not supported by sufficient evidence.  He argues that the victim correctional officer's testimony at trial conflicted regarding the location of the assault with the stipulated testimony of an eyewitness who was unable to testify.  Because the evidence was in conflict, claims Appellant, the Government's case must fail.


2
We note at the outset that counsel failed to advance this theory in the district court in the form of a Fed.R.Crim.P. 29 motion for an acquittal or as an objection to the Government's case.  Issues raised for the first time on appeal are forfeited unless they constitute plain error.  United States v. Olano, 61 U.S.L.W. 4421 (U.S.1993);  Fed.R.Civ.P. 52(b).  Because the victim correctional officer's testimony alone supported the conviction, there is no error of that magnitude in Appellant's conviction.  See Glasser v. United States, 315 U.S. 60, 80 (1942).  Accordingly, we affirm.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


3
AFFIRMED.